Citation Nr: 0218479	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  97-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling from 
November 14, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1971 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 RO rating decision 
which, among other things, denied service connection for 
rectal bleeding and a stomach disorder, and granted 
service connection for PTSD with an evaluation of 30 
percent effective November 14, 1994.  In a June 1998 
decision, the Board denied entitlement to service 
connection for rectal bleeding, and remanded the issues of 
entitlement to service connection for a stomach disorder 
and entitlement to a higher initial rating for PTSD.  In a 
March 2001 rating decision, the veteran was granted 
service connection for irritable bowel syndrome with an 
evaluation of 10 percent effective November 14, 1994.  
This was considered a grant of the benefit sought on 
appeal, and the veteran did not dispute it.  By a March 
2001 rating action, the veteran's PTSD was increased to 50 
percent disabling from November 14, 1994. 

The Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from 
an original award does not raise the question of 
entitlement to an increased rating, but instead is an 
appeal of an original rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Given that the veteran has appealed from 
an original rating, the Board has characterized the issue 
on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from 
the date of award of service connection--in this case, 
November 14, 1994.


FINDING OF FACT

The veteran's PTSD has resulted in his virtual isolation 
in the community, and ultimately in his being demonstrably 
unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132 (Diagnostic Code 
9411) (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of 
earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  When, after careful consideration of all 
the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. 4.3 (2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Because the veteran has appealed from an initial award, 
consideration will be given to whether an evaluation 
greater than 50 percent is warranted for any period of 
time since the award of service connection.

In the veteran's case, service medical records indicate 
that he had made a suicidal gesture in August 1971.  
Service medical records dated in September 1971 indicate 
that the veteran had suffered from anxiety and depression 
in reaction to an alleged sexual assault by three men in 
his unit.  Service medical records also indicate that the 
veteran had a self-inflicted superficial laceration to the 
left wrist in October 1971.  In November 1971, the veteran 
was diagnosed with an immature personality with a history 
of emotional instability and impulsive behavior.  He was 
also diagnosed with situational anxiety with depression.

Post-service treatment records include VA treatment 
records dated from June to October 1995, which indicate 
that the veteran was emotionally isolated.  He was very 
anxious and felt like he was not working up to his full 
potential as an employee, husband, or father.  The veteran 
indicated that he had dry heaves when he saw his boss 
after returning to work from his therapy sessions.  He was 
diagnosed with severe PTSD, depression, and anxiety 
secondary to an assault that occurred when he was in the 
military.

The veteran was afforded a VA examination in January 1996.  
The veteran indicated that he had two children from his 
first marriage, which had lasted two years.  He had been 
married to his second wife for 14 years and had three 
children.  The veteran reported that he had had multiple 
jobs, and had been working at a golf course for seven 
years.  The examiner opined that the veteran was 
employable.  The veteran was diagnosed with polysubstance 
dependence in remission and dysthymic disorder.  A full 
battery of psychological testing was recommended.  The 
veteran was assigned a Global Assessment of Functioning 
(GAF) score of 75.

The veteran was afforded a second VA examination later 
that same month to rule out PTSD.  The examiner had 
reviewed the veteran's claims file and medical records in 
preparation for the examination.  The veteran reported 
that his second wife was very supportive of him, and that 
he was active in church.  He had a couple of 
acquaintances, but no friends.  He was socially isolated.  
Diagnostic tests showed severe levels of anxiety and 
depression.  The examiner noted that the veteran might 
have been willing to stay in an arduous and unrewarding 
job because he felt unworthy of being treated well.  The 
veteran avoided situations in which he was uncomfortable, 
especially social situations and interactions with men.  
He was emotionally restricted and distant.  He was 
diagnosed with severe and chronic PTSD, major depressive 
disorder secondary to PTSD, and polysubstance abuse, in 
remission.  His stressors included ongoing PTSD symptoms, 
job-related stress, and physical complaints.  He was 
assigned a GAF of 45.   

VA treatment notes dated from December 1996 to August 1997 
indicate that the veteran was able to hide at his work 
because he worked at a golf course. He indicated that he 
was looking for another job.  He indicated that he had had 
outbursts of anger involving cursing and yelling.  He was 
diagnosed with PTSD and was assigned a GAF of 65 in August 
1997.

Private medical records dated in December 1998 indicate 
that the veteran was doing quite well, except for episodes 
of aggression.  

A fee-based examination was performed for VA in January 
1999.  The veteran reported that he had worked as a 
groundskeeper for a country club for about 10 years.  He 
reported that several people had spoken with his boss so 
that he could keep his job.  He reported that he had had 
over 200 jobs, and that his current job was the only job 
that he had been able to maintain since 1971.  He reported 
that he worked by himself and did not have close contact 
with anyone else.  He reported that he became angered to 
the point of rage.  He had problems with authority figures 
and with being close to his wife and children.  He had 
thought of harming those who had abused him in service, 
but had no definite plans.  He had a history of 
interacting with others, but liked to avoid other people.  
He had a fear of public restrooms, and indicted that this 
was also why he did not go anywhere.  He was afraid of 
crowds.  He went to church, and liked to camp and fish 
with his wife and daughter.  He had frequent panic 
attacks, which lasted for about an hour or two.  He was 
diagnosed with chronic, delayed, severe PTSD, 
polysubstance dependence in remission, and chronic, 
delayed major depression secondary to PTSD.  He was 
assigned a GAF of 60.  The examiner noted that the veteran 
worked in a supportive environment and that this had 
allowed him to maintain his job-he worked by himself and 
did not have to interact with coworkers or supervisors.  
The examiner noted that, however, the veteran had used the 
maximum amount of sick days and vacation allowable.  At 
times, the veteran had come close to being terminated, but 
other people, including a congressman, had spoken to the 
veteran's supervisor on his behalf to save his job.  The 
examiner found that the veteran lead a fairly isolative 
and withdrawn existence, and noted that the veteran went 
to work and then home.  He did not have any other outside 
activities and had very few friends.  

Also of record is a June 2001 VA treatment note.  The 
veteran reported that he worked for a golf course, and had 
looked for job where he could work alone.  The veteran 
reported that he had lived on the streets for awhile.  He 
was diagnosed with PTSD and major depressive disorder 
secondary to PTSD.  He had problems having relationships 
with people.  He was assigned a GAF score of 50.

VA treatment notes dated from July to August 2001 indicate 
that the veteran reported that he was not able to tolerate 
work and had almost quit his job.  The veteran reported 
that he stayed isolated.  He was diagnosed with PTSD and 
major depressive disorder secondary to PTSD and was 
assigned GAF scores ranging from 49 to 50 during this 
time. 

VA treatment notes dated from October 2001 to February 
2002 indicate that the veteran was less depressed, but his 
concentration had decreased.  He reported that he had a 
lot of days that he just wanted to be alone.  He stated 
that he struggled to go to work.  He was diagnosed with 
PTSD and major depressive disorder secondary to PTSD.  He 
was assigned a GAF score of 65 during this time.

Also of record is an April 2002 statement from the 
veteran's VA counselor.  He reported that the veteran had 
had difficulty maintaining employment and trusting other 
people.  The counselor reported that the veteran had 
isolated himself from interpersonal interactions.  He 
reported that the veteran had recently lost his job.  The 
counselor indicated that the veteran's occupational, 
interpersonal, and mental health functions had not been 
well since the veteran began treating with him one year 
earlier. 

Also of record are VA treatment records dated from April 
to July 2002.  During this time, the veteran had problems 
with isolation, hypervigilance and arousal.  It was noted 
that the veteran had unable to maintain employment, and 
had been laid off from his job.  The veteran reported that 
he was able to perform some gardening type work, and that 
he was receiving unemployment benefits.  He stated that he 
had lost work because he could not deal with stress.  He 
reported that he avoided being around people.  He was 
diagnosed with PTSD and major depressive disorder 
secondary to PTSD.  He was assigned GAF scores ranging 
from 47 to 50 during this time. 

Also of record is a July 2002 VA social work assessment.  
The veteran reported that when he had worked at a military 
base, he became stressed when he saw uniformed personnel. 
He reported that he did not have contact with his numerous 
stepbrothers and sisters.  He reported that he had 
difficulty keeping in touch with his extended family, 
though he occasionally had contact with one uncle.  He 
reported that he had a good relationship with his mother, 
stepfather, wife and children.  He reported that he did 
not have a lot of friends and would rather be alone.  He 
reported that he attended church regularly and spent time 
riding motorcycles with his pastor.  He recently disclosed 
information regarding the assault that occurred during 
service to his pastor.  The veteran reported that the 
assault had caused him extreme difficulties in his daily 
functioning.  The social worker noted that the veteran's 
psychosocial and environmental problems included 
unemployment.  The veteran was assigned a GAF score of 52.  
He reported that he wanted to go back to work and was 
willing to receive additional job training.  

VA treatment records dated from August 2002 to October 
2002 indicate that the veteran had problems with 
unemployment.  He had recently purchased a lawn mower and 
a vehicle so that he could provide lawn care services for 
extra money.  The veteran reported that he thought of the 
in-service assault constantly and had a fear of men.  He 
reported that once he opened up to people about his 
assault, he wanted to avoid them.  He no longer spent time 
with his pastor since disclosing his sexual abuse.  He 
reported having panic attacks with accompanying vomiting, 
tightness in his chest, and a need to get out of the 
house.  The veteran continued to struggle financially and 
was having difficulty coping with daily stressors.  He was 
diagnosed with PTSD and with  major depressive disorder 
secondary to PTSD.  His GAF score was 48 during this time.  

Pursuant to the recent amendment in the regulations which 
allowed the Board to develop evidence directly without 
having to remand a case to the RO, see 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903, 20.1304 (2002)), the veteran was afforded an 
additional VA examination in November 2002.  The examiner 
reviewed the veteran's medical records and claims file for 
the purpose of the examination.  The examiner noted that 
the veteran had severe psychiatric symptoms daily.  The 
examiner noted that his medications had been somewhat 
helpful in calming his extreme anxiety and explosiveness.  
The veteran still had severe, frequent symptoms of 
autonomic nervous system arousal.  The veteran's 
subjective complaints included his extreme difficulty 
using public restrooms, his problems with concentration, 
his feeling ready to explode at times, and his inability 
to trust others.  The examiner noted that the veteran had 
easy mood changes which made it extremely difficult for 
him to have social relationships.  The veteran also had a 
fear of men.  

The examiner noted that the veteran had not been employed 
for six to seven months.  He was unable to work due to 
PTSD symptoms, which necessitated him taking sick leave.  
His PTSD symptoms had become increasingly worse over the 
two years he worked at a golf course on a military base, 
due to the fact that he always saw uniformed men, which 
triggered severe flashbacks and intrusive memories.  His 
marital and family relationships were fairly good, but 
were strained at times due to his symptoms.  His social 
relationships were poor to nonexistent, and he had no 
activities or leisure pursuits.  He did not have any real 
social or interpersonal relationships outside of his 
family.  He reported no suicide attempts since 1999.  He 
did not attend all of his children's extracurricular 
activities, and when he did attend, he sat at the back of 
the room so that he would not worry who was behind him.  
He accompanied his wife to church sometimes, but would 
leave the service to go to the restroom.  The examiner 
noted that the veteran had significant sleep impairment 
and felt that the lack of good quality sleep impaired the 
his ability to function well during the daytime.  The 
veteran reported having anxiety attacks at times, with 
accompanying vomiting and chest tightness.  The examiner 
noted that the veteran had numerous arousal symptoms, 
including severe sleep disturbance, irritability, and 
outbursts of anger.  The examiner noted that the veteran's 
PTSD had caused clinically significant distress and 
impairment in his social and occupational functioning.  

The veteran was diagnosed with PTSD, prolonged and severe, 
with significant depressive and anxious components.  He 
was also diagnosed with a history of alcohol abuse, 
intermittent, and a history of polysubstance abuse, which 
was in remission.  It was noted that the veteran had 
occupational and social problems.  The veteran was 
assigned a GAF score of 43.  The examiner noted that the 
veteran experienced severe traumatic experiences during 
his military service which had had a devastating and 
severe impact upon his life since his discharge from 
military service.  The examiner found that the veteran had 
severe re-experiencing of his traumatic experiences, had 
made significant efforts at avoiding reminders of those 
experiences, and had experienced pervasive and severe 
physiologic arousal subsequent to the traumatic 
experiences.  The examiner found that the veteran's 
prognosis was extremely poor due to decades of PTSD 
symptoms which had been very severe, and had had profound 
negative effects upon every area of his life.  The 
examiner found that the negative impact on the veteran's 
functional status was marked and pervasive.  

The veteran's service-connected psychiatric disability has 
been rated under Diagnostic Code 9411.  The Board notes 
that by regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders.  See 61 Fed. Reg. 
52,695 (1996).  Where the law or regulations change while 
a case is pending, the version most favorable to the 
claimant applies, absent expressed intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
As this case has been pending since before the change in 
the regulation, the most favorable criteria will be 
applied to the veteran's claim.  However, the new 
regulations cannot be applied prior to their effective 
date. 38 U.S.C.A. § 5110 (West 1991).

Prior to November 7, 1996, a 50 percent disability rating 
for PTSD was assigned when the ability to establish or 
maintain effective or favorable relationships with people 
was considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency 
levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132 (Diagnostic Code 
9411) (1996).  A 70 percent rating was warranted when 
there was severe impairment in
the ability to establish and maintain effective or 
favorable relationships with people and the psychoneurotic 
symptoms were of such severity and persistence that there 
was severe impairment in the ability to obtain or retain 
employment.  Id.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual 
isolation in the community, or when the veteran exhibited 
totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent rating was 
also warranted when there was demonstrable inability to 
obtain or retain employment.  Id.  The Court has found 
that the Secretary's interpretation that the three 
criteria for a 100 percent rating are each independent 
bases for awarding a 100 percent rating is reasonable.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  In other words, 
if the veteran is demonstrably unable to obtain or retain 
gainful employment, he is entitled to a 100 percent rating 
regardless of whether the other criteria have been 
satisfied.

Under the revised criteria, a 50 percent rating is 
warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (Diagnostic Code 9411) 
(2002).  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  Id.  A 
100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Id.

Applying the foregoing principles to the facts of the 
present case, and granting the veteran the benefit of the 
doubt in this matter, the Board finds that a 100 percent 
rating for the veteran's service-connected PTSD is 
warranted under the old criteria. 38 C.F.R. § 4.132 
(Diagnostic Code 9411) (1996).   The Board finds that such 
a rating is warranted since the award of service 
connection-November 14, 1994.  Fenderson, supra.

The Board notes that the medical evidence may be 
characterized as showing a disability picture that results 
in the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  The medical evidence of 
record has consistently indicated that the veteran was 
socially isolated-his social relationships were described 
as being poor to nonexistent.  Although the veteran was 
close to his immediate family, he had trouble keeping in 
touch with his extended family.  Even the veteran's most 
intimate contacts were strained at times.  He has had few 
acquaintances and no friends.  He has feared men and often 
did not like to leave home because he feared public 
restrooms.  

Additionally, the evidence shows that the veteran is 
demonstrably unable to obtain or retain employment.  He 
gave a work history of having 200 different jobs.  
Although one examiner opined that the veteran was 
employable, the veteran hid at work, and he had to have 
others intervene on his behalf to avoid losing his job.  
The veteran had problems with authority figures, and had 
dry heaves when he saw his supervisor.  In addition, 
although the veteran worked by himself and did not have to 
interact with coworkers or supervisors, he had used up all 
of his sick days and vacation time.  He struggled to go to 
work and ending up losing his job.  Once the veteran was 
released from this job, the evidence suggests that he was 
unable to obtain gainful employment and was forced to 
perform only marginal employment, in the form of lawn 
work.  He stated that he had lost work because he could 
not deal with stressors.  In short, although he held a job 
for a time, it appears that extreme accommodations were 
made to allow him to work in a very isolated setting.  
Indeed, it may be concluded that he was isolated even 
though he worked for a time.

Additionally, the veteran's prognosis was extremely poor 
due to decades of severe PTSD symptoms that had profound 
negative effects upon every area of his life.  The impact 
that PTSD had on the veteran's functional status was 
described as "marked and pervasive."  These opinions are 
consistent with the veteran's multiple GAF scores of 50 or 
lower-which show that he is unable to keep employment.  
The GAF scale shows that a rating from 41 to 50 equates to 
"serious impairment in social, occupational, or school 
functioning (e.g., . . . unable to keep a job)."  
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The Board notes that the 
November 2002 VA examiner was the veteran's supervising 
treating physician, and was able to come to this 
conclusion based on her review of the evidence of record 
and her examination of the veteran.  

While the other GAF scores of record range from 51-
correlating with moderate symptoms or moderate difficulty 
in social or occupational functioning, to 75-correlating 
with no more than slight impairment in social, 
occupational, or school functioning, the Board is of the 
view that the evidence of record reveals symptomatology 
more severely disabling under the diagnostic criteria of § 
4.132 (1996).  The Board notes that the veteran has 
reported more serious symptoms, such as suicidal attempts, 
having no friends, and being socially isolated.  In other 
words, his clearly documented symptoms provide a clearer 
picture of his disability than the GAF score assigned.  38 
C.F.R. § 4.126 (2002) (an evaluation is to be assigned 
based on all the evidence rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination).  Thus, the Board finds, for 
the reasons set forth above, that the veteran's 
difficulties more closely approximate the criteria for a 
100 percent rating.  38 C.F.R. § 4.7.  Indeed, it is the 
old criteria for the 100 percent rating that specifically 
refer to disturbances akin to those experienced by the 
veteran-virtual isolation and ultimately being unable to 
retain employment, etc.  Consequently, the Board finds 
that his symptoms are best represented by the criteria for 
a 100 percent rating.  38 C.F.R. § 4.132 (Diagnostic Code 
9411) (1996). This is so throughout the pendency of the 
claim. Fenderson, supra.

Having found that a 100 percent rating is warranted under 
the criteria in effect prior to November 7, 1996, the 
Board concludes that further analysis of the new rating 
criteria is not necessary.  Given the totality of the 
evidence the Board does not find that a lesser rating was 
warranted for any period.  Fenderson, supra.


ORDER

A 100 percent rating for PTSD from November 14, 1994, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

